UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Advantaged Global Shareholder Yield Fund As of 7-31-13 (Unaudited) Shares Value Common Stocks 95.7% (Cost $104,231,160) Australia 3.0% BHP Billiton, Ltd. 20,900 653,349 Commonwealth Bank of Australia 10,100 673,058 Telstra Corp., Ltd. 307,300 1,373,977 Westpac Banking Corp. 27,100 751,459 Canada 4.4% BCE, Inc. 63,000 2,609,921 Rogers Communications, Inc., Class B 18,800 751,195 Shaw Communications, Inc., Class B 69,800 1,734,976 France 8.7% Electricite de France SA 51,000 1,493,795 Sanofi 8,100 867,742 SCOR SE 36,300 1,156,707 Total SA 46,900 2,492,851 Vinci SA 39,100 2,104,953 Vivendi SA 93,370 2,001,237 Germany 6.7% BASF SE 12,040 1,067,524 Daimler AG 29,200 2,027,421 Deutsche Post AG 31,200 874,475 Deutsche Telekom AG 196,600 2,390,387 Muenchener Rueckversicherungs AG 7,600 1,506,273 Italy 1.6% Terna Rete Elettrica Nazionale SpA 427,900 1,908,472 Netherlands 1.9% Royal Dutch Shell PLC, ADR (C) 31,800 2,173,530 Norway 1.3% Orkla ASA 93,198 721,628 Yara International ASA 19,200 862,047 Philippines 0.5% Philippine Long Distance Telephone Company, ADR 8,525 600,842 Switzerland 3.2% Nestle SA 12,900 872,809 Novartis AG 8,700 624,829 Roche Holdings AG 2,500 614,648 Swisscom AG 3,600 1,606,747 United Kingdom 19.6% AstraZeneca PLC, ADR (C) 68,600 3,479,392 BAE Systems PLC 378,500 2,575,021 British American Tobacco PLC 20,450 1,093,718 Centrica PLC 101,900 607,073 Diageo PLC, ADR 4,800 601,584 GlaxoSmithKline PLC 123,600 3,156,333 Imperial Tobacco Group PLC 70,200 2,359,608 National Grid PLC 194,300 2,329,240 Severn Trent PLC 35,100 944,819 SSE PLC 85,900 2,062,433 1 Tax-Advantaged Global Shareholder Yield Fund As of 7-31-13 (Unaudited) Shares Value United Kingdom (continued) United Utilities Group PLC 161,000 $1,770,011 Vodafone Group PLC 435,100 1,304,341 WM Morrison Supermarkets PLC 130,000 570,946 United States 44.8% Altria Group, Inc. (C) 80,000 2,804,800 Ameren Corp. 25,600 916,736 Arthur J. Gallagher & Company (C) 17,300 767,774 AT&T, Inc. 55,890 1,971,240 Automatic Data Processing, Inc. 9,000 648,810 Bristol-Myers Squibb Company 16,200 700,488 CenturyLink, Inc. (C) 52,000 1,864,200 CME Group, Inc. (C) 14,600 1,080,108 CMS Energy Corp. 21,200 593,388 ConocoPhillips (C) 23,000 1,491,780 Diamond Offshore Drilling, Inc. (C) 39,700 2,677,368 Dominion Resources, Inc. 20,400 1,209,924 Duke Energy Corp. (C) 40,700 2,889,700 E.I. du Pont de Nemours & Company 24,700 1,424,943 Integrys Energy Group, Inc. (C) 14,900 935,720 Lockheed Martin Corp. (C) 22,600 2,714,712 Lorillard, Inc. (C) 66,600 2,832,498 Mattel, Inc. (C) 31,600 1,328,148 Merck & Company, Inc. (C) 18,000 867,060 Microchip Technology, Inc. (C) 34,800 1,382,952 PepsiCo, Inc. (C) 10,500 877,170 Philip Morris International, Inc. (C) 25,100 2,238,418 PPL Corp. (C) 109,100 3,466,107 R.R. Donnelley & Sons Company (C) 91,600 1,739,484 Regal Entertainment Group, Class A (C) 55,100 1,038,635 Reynolds American, Inc. (C) 36,200 1,789,366 SCANA Corp. (C) 23,300 1,209,503 TECO Energy, Inc. (C) 92,400 1,632,708 The Dow Chemical Company 25,100 879,504 The Southern Company 46,060 2,065,330 Vectren Corp. 39,300 1,454,886 Verizon Communications, Inc. 39,780 1,968,314 Waste Management, Inc. (C) 20,700 870,021 Shares Value Preferred Securities 0.8% (Cost $854,267) United States 0.8% MetLife, Inc., Series B, 6.500% (C) 38,600 972,334 Par value Yield(%) Value Short-Term Investments 2.5% (Cost $2,889,398) Money Market Funds 2.4% State Street Institutional Treasury Money Market Fund 0.0000 (Y) $2,759,398 2,759,398 2 Tax-Advantaged Global Shareholder Yield Fund As of 7-31-13 (Unaudited) Par value Value Repurchase Agreement 0.1% Repurchase Agreement with State Street Corp. dated 7-31-13 at 0.010% to be repurchased at $130,000 on 8-1-13, collateralized by $135,000 U.S. Treasury Notes, 0.625% due 8-31-17 (valued at $132,806, including interest) $130,000 130,000 Total investments (Cost $107,974,825)† 99.0% Other assets and liabilities, net 1.0% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (C) A portion of this security is segregated as collateral for options. Total collateral value at 7-31-13 was $895,400. (Y) The rate shown is the annualized seven-day yield as of 7-31-13. † At 7-31-13, the aggregate cost of investment securities for federal income tax purposes was $108,853,673. Net unrealized appreciation aggregated $6,711,225, of which $8,064,423 related to appreciated investment securities and $1,353,198 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 7-31-13: Utilities 23.5% Telecommunication Services 15.8% Consumer Staples 14.4% Industrials 9.3% Health Care 8.8% Energy 7.6% Financials 5.9% Consumer Discretionary 5.3% Materials 4.2% Information Technology 1.7% Short-Term Investments & Other 3.5% Total 100.0% 3 Tax-Advantaged Global Shareholder Yield Fund As of 7-31-13 (Unaudited) Notes to Portfolio Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
